Name: Commission Regulation (EC) NoÃ 823/2006 of 1 June 2006 amending the representative prices and additional duties for the import of certain products in the sugar sector fixed by Regulation (EC) NoÃ 1011/2005 for the 2005/2006 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  prices;  trade;  EU finance
 Date Published: nan

 2.6.2006 EN Official Journal of the European Union L 148/40 COMMISSION REGULATION (EC) No 823/2006 of 1 June 2006 amending the representative prices and additional duties for the import of certain products in the sugar sector fixed by Regulation (EC) No 1011/2005 for the 2005/2006 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed implementing rules for the import of products in the sugar sector other than molasses (2), and in particular the second sentence of the second subparagraph of Article 1(2), and Article 3(1) thereof, Whereas: (1) The representative prices and additional duties applicable to imports of white sugar, raw sugar and certain syrups for the 2005/2006 marketing year are fixed by Commission Regulation (EC) No 1011/2005 (3). These prices and duties were last amended by Commission Regulation (EC) No 804/2006 (4). (2) The data currently available to the Commission indicate that the said amounts should be changed in accordance with the rules and procedures laid down in Regulation (EC) No 1423/95, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and additional duties on imports of the products referred to in Article 1 of Regulation (EC) No 1423/95, as fixed by Regulation (EC) No 1011/2005 for the 2005/2006 marketing year are hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 2 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 141, 24.6.1995, p. 16. Regulation as last amended by Regulation (EC) No 624/98 (OJ L 85, 20.3.1998, p. 5). (3) OJ L 170, 1.7.2005, p. 35. (4) OJ L 144, 31.5.2006, p. 19. ANNEX Amended representative prices and additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99 applicable from 2 June 2006 (EUR) CN code Representative price per 100 kg of the product concerned Additional duty per 100 kg of the product concerned 1701 11 10 (1) 29,48 2,44 1701 11 90 (1) 29,48 6,79 1701 12 10 (1) 29,48 2,31 1701 12 90 (1) 29,48 6,36 1701 91 00 (2) 35,41 7,53 1701 99 10 (2) 35,41 3,71 1701 99 90 (2) 35,41 3,71 1702 90 99 (3) 0,35 0,31 (1) Fixed for the standard quality defined in Annex I.II to Council Regulation (EC) No 1260/2001 (OJ L 178, 30.6.2001, p. 1). (2) Fixed for the standard quality defined in Annex I.I to Regulation (EC) No 1260/2001. (3) Fixed per 1 % sucrose content.